Citation Nr: 1546265	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-14 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

On his May 2011 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge.  Subsequently however, in correspondence received in September 2011, the Veteran specifically withdrew his hearing request.  Thus, the Veteran's May 2011 hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e).


FINDING OF FACT

The Veteran's left knee disability did not manifest in service, and arthritis was not manifest within one year after separation from service and is unrelated to service.


CONCLUSION OF LAW

The Veteran's left knee disability was not incurred in or aggravated by service, and arthritis is not presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 
Concerning VA's duty to notify, the record reflects that VA provided the Veteran with the notice required under the VCAA in letters dated in March 2010 and August 2010.  

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, post-service VA and private treatment records, and his own lay statements of argument.  Although the Veteran indicated on his February 2010 claim that he started receiving treatment at VA for his knee after his discharge in 1969, VA made two requests for VA treatment records dating as far back as his period of service, but only records dated from 2007 forward were identified and associated with the record.  The Salisbury VA Medical Center (VAMC) specified that no records dated prior to 2007 existed.  See a September 17, 2010 Report of General Information; see also a September 17, 2010 Formal Finding on the Unavailability of VAMC Salisbury records from 2/28/69 to 9/20/07.  The Veteran was aware of VA's inability to obtain these records (see the Veteran's March 2011 VA Form 9) but has not submitted any additional records.  The Board finds that additional efforts to obtain VA treatment records dated prior to 2007 would be an exercise in futility.   

VA also scheduled the Veteran for an examination in September 2010 to assess the nature and etiology of his claimed left knee disability.  Although the Veteran asserts to the contrary, the Board observes that the findings contained in the September 2010 VA examiner's report are adequate for adjudicatory purposes.  It is clear that the examiner reviewed the Veteran's file, was aware of the Veteran's pertinent medical history, and rendered appropriate findings consistent with the other evidence of record and supported by clinical rationale.  On his October 2010 Notice of Disagreement, the Veteran asserted that the September 2010 VA examiner did not provide a definite medical opinion which stipulated that his knee disability was unrelated to service.  While it is true the examiner stated that, in the absence of better documentation, he could not connect the Veteran's in-service knee problem with the present knee problem without speculation, the Board finds that the examiner's statements throughout the report (which include specific recognition of the fact that the Veteran noted to his physician in 2005 that his knee problems began only 6 years prior in 1999), as well as his reference to the Veteran's pertinently normal examination upon separation, when assessed as a whole are indicative of a negative opinion against a finding of a relationship between the Veteran's current disability and his in-service knee injury.  In essence, the examiner has stated that without more of an indication in the record suggesting the Veteran actually had a chronic knee problem in service or since service, he cannot find in favor of a link between current disability and in-service injury.  

The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions addressing the nature and etiology of the Veteran's hearing loss has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions. Accordingly, the Board will address the issue on appeal below.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability manifests to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish the chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F. 3d 1331, 1338 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic per 38 C.F.R. § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran asserts that he has a current left knee disability that had its onset in, or is otherwise related to his period of active service.  In particular, the Veteran asserts that his current left knee disability was caused by an in-service injury he sustained to his knee.  The Board notes that the Veteran has been awarded the Combat Infantryman's Badge, indicative of combat participation.  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (2014); 38 C.F.R. § 3.304(d)  (2015).  In this case, the Veteran does not assert that he injured his knee while engaging in combat with the enemy while serving in Vietnam.  Still, as discussed below, his claimed injury is documented in his service treatment records.

It is undisputed that the Veteran has a current left knee disability.  Upon examination in September 2010, a VA examiner diagnosed the Veteran with a torn medial meniscus of the left knee, and chondromalacia, status post two meniscectomies.  The examiner also noted that MRIs of the left knee have shown degenerative joint disease changes.  See the September 2010 VA examiner's report, at 5 and 6.   

With respect to an in-service disease or injury, the Veteran's service treatment record pertinently note that on October 26, 1967, the Veteran fell on his left knee, which caused patellar swelling.  At the time, he was noted to have hydrarthrosis of the left knee by one examiner, and a left knee bruise by another.  See the Veteran's October 28, 1967 Consultation Sheet and Chronological Record of Care, respectively. 

The key question at issue in this case is whether the Veteran's current right knee disability is related to this in-service injury.  The only medical opinion of record addressing the etiology of the Veteran's left knee disability is that of the above-referenced September 2010 VA examiner.  Significantly, upon review of the Veteran's file, the examiner observed records documenting the Veteran's in-service bruise, as well as in-service findings indicating that there was no internal derangement of the knee, and that x-rays were negative.  The examiner recognized the Veteran's assertion that his knee pain continued after service, but highlighted the fact that when the Veteran was seen for knee pain in 2005, he reported knee problems starting from about 1999.  Upon examination, the VA examiner concluded that the Veteran's in-service injury resulted in a left knee problem that was acute, and that there was no chronicity shown on the Veteran's separation examination (which included a pertinently "normal" clinical evaluation of the lower extremities) or until 2005.  Based on these observations, the examiner stated that he could not connect the in-service knee injury to his present knee disability without better documentation, and that doing so would amount to speculation.  

There is no medical opinion of record contrary to that of the September 2010 VA examiner.  The Veteran has been afforded ample opportunity to submit evidence in support of his claim, and against the contrary conclusions of the September 2010 examiner, but he has not done so.  See 38 U.S.C.A. § 5107(a) (stating that it is a claimant's responsibility to present and support a claim for VA benefits).  The Board recognizes the Veteran's recent assertion that the medical technology was not available during his period of service to determine the extent of his knee injury (see the Veteran's May 2011 VA Form 9); however, the Veteran has not provided any evidence supporting such a broad generalization, or calling into question why his in-service clinicians' assessments and the objective x-ray evidence of record were insufficient to accurately gauge the severity of his in-service bruise at the time.  

The only evidence of record supporting the Veteran's claim is his general lay assertion that he has experience knee pain since service.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this connection, the Veteran is certainly competent to observe symptoms of left knee pain with onset during his period of service.  Upon review of the record however, the Board finds that the Veteran has not presented credible lay assertions sufficient to establish the onset of a chronic knee disability-namely, his arthritis-during service, with continuous symptoms thereafter.  Indeed, although it is clear the Veteran injured his left knee in October 1967, the Veteran specifically denied experiencing knee problems upon separation from service.  See the Veteran's January 8, 1969 Report of Medical History.  At that time, the Veteran checked "no" when asked if he had ever experienced a "trick or locked knee" or a "bone, joint or other deformity."  The physician's summary at the end of the report also indicated that the Veteran had "no serious medical problems on active duty."  As noted above, the Veteran was also given a "normal" clinical evaluation of the lower extremities at his January 1969 examination upon separation.  See the Veteran's January 8, 1969 Report of Medical Examination. 

Notwithstanding the fact no documented treatment for any knee problems dating from 1967 to 2005 (almost four decades) exists, the Board notes that when the Veteran sought treatment in April 2005 at a private facility, he specifically reported to Dr. C.V.T. that his left knee pain and swelling had been "coming on and off for the past six years"-that is, from 1999 on.  See the April 13, 2005 report of Dr. C.V.T.  The Veteran made no mention of prior knee injuries, or a longstanding history of left knee problems dating back to the 1960s.  

In light of the fact that the Veteran (1) had a normal clinical evaluation of his knee upon separation from service; (2) that he denied experiencing knee problems upon separation from service; (3) that he has no documented treatment available for review for any knee problem dating during the nearly 40 year gap between his injury and the time he sought treatment in 2005; (4) that he told his treating physician in 2005 that his knee problems began only six years prior, and (5) that he failed to mention to his treating physician in 2005 that he had a longstanding history of knee problems dating back to service, the Board finds the Veteran's assertions of continuity of symptoms simply not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

To the extent the Veteran himself asserts his current knee problems are related to his in-service injury, the Board finds that he is not competent to diagnose the etiology of his knee disability.  Attribution of his current disability to the injury he sustained in service relates to internal medical processes, beyond any immediately observable cause-and-effect relationship, which courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes a layperson will be competent to identify the condition, where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer").  As such, the Veteran's statements in this regard are not competent.  Alternatively, to the extent that they are, the Board finds the September 2010 VA examiner's medical opinion against a relationship to be of greater probative value than the Veteran's untrained assertions to the contrary. 

Here, the appellant had an in-service injury.  However, arthritis was not "noted" during service.  In addition, he did not have characteristic manifestations sufficient to identify the chronic disease entity.   38 C.F.R. § 3.303(b).  The Board adds that there is no indication in the record that the Veteran developed left knee arthritis within one year of separation from service in 1969.  As such, service connection for arthritis cannot be presumed under the provisions of 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307 and 3.309.  

As the evidence is against a finding that a relationship exists between the Veteran's current left knee disability and his in-service injury, or that arthritis was manifest to a compensable degree within the Veteran's first post-service year, the Veteran's claim must fail.  Here, there is no doubt to be resolved.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


